                                               Case 2:17-cv-00119-SPL Document 102 Filed 02/15/19 Page 1 of 3



                                     1    Robert T. Mills (Arizona Bar #018853)
                                          Sean A. Woods (Arizona Bar #028930)
                                     2    Jordan C. Wolff (Arizona Bar #034110)
                                          MILLS + WOODS LAW, PLLC
                                     3
                                          5055 North 12th Street, Suite 101
                                     4    Phoenix, Arizona, 85014
                                          Telephone (480) 999-4556
                                     5    docket@millsandwoods.com
                                          Attorneys for Plaintiffs
                                     6
                                     7                             UNITED STATES DISTRICT COURT
                                     8                              FOR THE DISTRICT OF ARIZONA
                                     9
                                         James W. Denby, et al.,                       Case No.: 2:17-CV-00119-SPL
                                    10
                                                                Plaintiffs,                   PLAINTIFFS’ SEPARATE
                                    11                                                        STATEMENT OF FACTS
                                         vs.
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12                                                              (“PSOF”)
      Phoenix, AZ 85004




                                         City of Casa Grande, et al.,
         480.999.4556




                                    13                                                    (Assigned to the Honorable Steven P.
                                                                Defendants.                              Logan)
                                    14
                                    15            Pursuant to Rule 56(c), in response to Defendants’ Motion for Summary Judgment,
                                    16 Plaintiffs hereby submit the following Statement of Facts (“PSOF”):
                                    17 EXHIBITS
                                    18 1.         Declaration of Jordan Wolff
                                    19 2.         Images of Damages
                                    20 3.         Partial List of Destroyed Property
                                    21 4.         Hotel Bills
                                    22 5.         Various Bills for housing and replacement items
                                    23 6.         Tear Gas Saturation
                                    24 PLAINTIFFS’ STATEMENT OF FACTS
                                    25            1.    When SWAT entered the Property, they ransacked the home and destroyed
                                    26 Plaintiffs’ personal property. Photographs of damage of Plaintiffs’ home, a true and correct
                                    27 copy of which is submitted as Exhibit 3 to Plaintiffs’ Response.
                                    28
                                           Case 2:17-cv-00119-SPL Document 102 Filed 02/15/19 Page 2 of 3



                                     1         2.     The Property was uninhabitable due to the destruction and incredible
                                     2 amounts of chemicals that were used. Plaintiffs had to stay at hotels for several months

                                     3 afterward. See Hotel reimbursement form, a copy of which is attached as Exhibit 4; Tear
                                     4 Gas Saturation document, a true and correct copy is attached as Exhibit 6.
                                     5         3.     Plaintiffs lived in the hotel and incurred significant costs in terms of laundry,
                                     6 groceries, and other items because their home was destroyed and was not habitable. See
                                     7 Various bills for housing and replacement items, a true and correct copy of which is
                                     8 attached as Exhibit 5.
                                     9         4.     When the SWAT team entered the Property, they destroyed Plaintiff’s record
                                    10 collection, tools, computers, and other valuable personal property that was not reasonably
                                    11 necessary to the search for Ochoa. Exhibit 3.
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85004




                                                             RESPECTFULLY SUBMITTED this 15th day of February 2019.
         480.999.4556




                                    13
                                                                                   MILLS + WOODS LAW, PLLC
                                    14                                             By    /s/ Sean A. Woods
                                                                                       Sean A. Woods
                                    15
                                                                                       Robert T. Mills
                                    16                                                 Jordan C. Wolff
                                                                                       5055 N. 12th Street, Suite 101
                                    17                                                 Phoenix, AZ 85014
                                                                                       Attorneys for Plaintiffs
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                                      2
                                           Case 2:17-cv-00119-SPL Document 102 Filed 02/15/19 Page 3 of 3



                                     1                                  CERTIFICATE OF SERVICE
                                     2         I hereby certify that on February 15, 2019, I electronically transmitted the foregoing
                                     3 document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     4 of Electronic Filing to the following ECF registrants:
                                     5 James M. Jellison
                                     6 Sims Murray Jellison, LTD.
                                         3101 North Central Avenue, Suite 870
                                     7 Phoenix, AZ 85012
                                         Attorney for Attorney for Defendants City of Casa Grande, Pinal County, Paul Babeu,
                                     8 Francisco Lujan, Kent Horn, David Engstrom, Mark McCabe, Jacob Robinson, C.
                                     9 Western, Michael Wilson, Garric Berry, Jane Doe Berry, Christopher Lapre, Sgt. Gragg,
                                         and Rory Skedel
                                    10
                                    11         /s/ Jordan C. Wolff
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85004
         480.999.4556




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                                     3
